Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 1 of 8
Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 2 of 8
Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 3 of 8
Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 4 of 8
Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 5 of 8
Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 6 of 8
Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 7 of 8
Case 3:20-ap-03017-SHB   Doc 13 Filed 07/31/20 Entered 07/31/20 14:10:39   Desc
                         Main Document    Page 8 of 8
